STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
CARRIE LUCKEL,                                                                    November 29, 2016
                                                                               RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                   SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

vs.)   No. 15-1108 (BOR Appeal No. 2050662)
                    (Claim No. 2015025033)

SPA ROMA, INC.,

Employer Below, Respondent



                              MEMORANDUM DECISION
       Petitioner Carrie Luckel, by Christopher J. Wallace, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Spa Roma, Inc., by Lisa Warner
Hunter, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated October 28, 2015, in
which the Board affirmed the July 21, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 15, 2015,
denial of compensability. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Luckel, a master hair stylist, alleged she developed bilateral carpal tunnel syndrome
as the result of her work activities at Spa Roma, Inc. Ms. Luckel specialized in doing hair
extensions, which she testified required significant squeezing, pulling, and pinching with
substantial force. Ms. Luckel added about 400 pieces of hair with every procedure. She estimated
adding a set of extensions required about 1200 repetitive motions. Removing the extensions
required her to use a tool that resembled heavy-duty pliers. It also required about 2400 repetitive
motions. Ms. Luckel originally noticed problems with both upper extremities after working as a
hairstylist for Spa Roma, Inc., for about four years. She was treated by a physician who told her
she was developing carpal tunnel syndrome and that she needed to wear braces on both wrists.

                                                1
Ms. Luckel started wearing the braces intermittently and continued to do so over the years.
However, as of February of 2014, she was wearing them all of the time.

        Ms. Luckel went to see Joseph Prudhomme, M.D., on December 10, 2014. Dr.
Prudhomme diagnosed bilateral carpal tunnel syndrome and recommended surgery. Ms. Luckel
underwent endoscopic bilateral carpal tunnel releases on February 10, 2015. She had an excellent
result with her right wrist. There was a significant complication with her left wrist as the tendon
was avulsed during the surgery. This was revealed during an open carpal tunnel surgery on
February 12, 2015.

        Following the second surgery, Ms. Luckel started treating with Donald L. Hoffman, M.D.
He completed the physician portion of the first report of injury on April 10, 2015. He diagnosed
carpal tunnel syndrome with surgical complication. He opined the carpal tunnel syndrome was
work-related. The claims administrator denied compensability on April 15, 2015. Ms. Luckel
wrote a letter to the claims administrator protesting the denial on April 30, 2015. In the letter, she
stated that Dr. Prudhomme told her the carpal tunnel syndrome was work-related. However, he
did not complete an employee’s and physician’s report of injury. Therefore, there was no
medical opinion from him regarding causation.

        The Office of Judges found Ms. Luckel’s testimony during her expedited hearing to be
credible, leaving little doubt that she used her hands on a regular basis in activities which could
be described as placing them in awkward positions with significant grip force. It found that her
work activities could be associated with a repetitive activity. However, the Office of Judges also
found that hair stylist was not listed in the West Virginia Code of State Rules §85-20-41.5 (2006)
as being an occupation in which Ms. Luckel would be exposed to hazards of carpal tunnel
syndrome. Therefore, it determined Ms. Luckel should have presented a strong medical case in
support of her position. However, it then determined Ms. Luckel had failed to do so. The Office
of Judges specifically pointed to the fact that Dr. Prudhomme did not render an opinion as to the
etiology of the condition. Dr. Hoffman did not address the issue when he initially treated her and
only addressed it in the employee’s and physician’s report of injury in which he stated the left
hand condition was work-related. The Office of Judges determined the medical evidence
available to it was insufficient to establish a causal relationship between Ms. Luckel’s work and
her condition. Therefore, it affirmed the claim administrator’s denial of compensability in its
July 21, 2015, Order.

        The Board of Review adopted the findings of fact and conclusions of law of the Office of
Judges and affirmed the Office of Judges Order on October 28, 2015. It noted that the owner of
Spa Roma, Inc., requested the claim be held compensable but that the workers’ compensation
insurance carrier had the sole authority to act on the employer’s behalf. The Board of Review
also noted the list of occupations at high risk for the development of carpal tunnel listed in West
Virginia. Code of State Rules §85-20-41.5 is not an exclusive list. However, the Board of
Review concluded that Ms. Luckel had not established a causal connection between the carpal
tunnel syndrome and her occupation.


                                                  2
       After review we agree with the reasoning and conclusions of the Board of Review. Ms.
Luckel worked as a hair stylist, performing repetitive activities. Dr. Hoffman opined that she
developed carpal tunnel syndrome due to her occupation but he limited the condition to her left
hand. Dr. Prudhomme’s records are silent regarding the etiology of the bilateral carpal tunnel
syndrome. Neither physician discussed the confounding conditions that cause carpal tunnel
syndrome. Neither physician discussed the work activities that would contribute to carpal tunnel
syndrome. Ms. Luckel failed to establish the work-relatedness of her carpal tunnel syndrome.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: November 29, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum

Justice Robin J. Davis

Justice Brent D. Benjamin

Justice Allen H. Loughry II



DISSENTING:

Justice Margaret L. Workman





                                                3